NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 08 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

SUEANN CANDELARIA; CHERRILL                      No. 12-15337
CHIODINI; ROSA CORONEL;
JULIETTE FARRAR; CYNTHIA                         D.C. No. 2:10-cv-00376-RLH-
PRIOLA; LINDA RANCATI,                           GWF

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
  v.

TREASURE ISLAND, LLC,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Roger L. Hunt, Senior District Judge, Presiding

                     Argued and Submitted December 5, 2013
                            San Francisco, California

Before: TROTT, THOMAS, and MURGUIA, Circuit Judges.

       Sueann Candelaria, Cherrill Chiodini, Rosa Coronel, Juliette Farrar, Cynthia

Priola, and Linda Rancati appeal the district court’s entry of summary judgment in

favor of Treasure Island in their employment action. The appellants alleged


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
employment discrimination in violation of the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. §§ 621-634. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review de novo, and we affirm in part and reverse in part.

      We review claims under the ADEA using the three-stage burden-shifting

framework from McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). To

make out a prima facie case of age discrimination at the first stage of the

McDonnell Douglas framework, the employee must demonstrate “that he was (1)

at least forty years old, (2) performing his job satisfactorily, (3) discharged, and (4)

[] replaced by substantially younger employees with equal or inferior

qualifications.” Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th Cir.

2008). We affirm the district court’s entry of summary judgment for Treasure

Island on Chiodini and Priola’s claims because they cannot make out prima facie

cases of age discrimination at the first stage of the McDonnell Douglas framework.

Chiodini has produced no evidence that she was performing her job satisfactorily

when she was terminated. Priola has not demonstrated that she was replaced by

substantially younger employees.

      We also affirm the district court’s entry of summary judgment for Treasure

Island on Candelaria’s, Farrar’s, and Coronel’s age discrimination claims.

Candelaria’s evidence is insufficient for a rational jury to find that Treasure Island


                                           2
terminated her because of her age and not because of her job performance

problems. See Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177-78 (2009)

(employee’s age must be the “but-for” cause of the termination). A rational jury

also could not conclude that Farrar was terminated because of her age and not

because of her failed job audition. Finally, a rational jury could not find that

Coronel was terminated because of her age and not because Treasure Island found,

after a hearing, that she had made disparaging comments about management.

      However, we reverse the district court’s entry of summary judgment for

Treasure Island on Rancati’s age discrimination claim because Rancati has raised a

triable issue of fact. We conclude that Rancati can make out a prima face case of

age discrimination. Rancati has established that she was replaced by substantially

younger employees with equal or inferior qualifications because she was at least

nine years older than each of the aestheticians hired after her. Rancati has also

produced sufficient evidence for a rational fact-finder to disbelieve Treasure

Island’s stated reasons for terminating her – her failed audition, poor job

performance, and un-professionalism. It is undisputed that Rancati passed her

audition. Rancati has therefore demonstrated that one of Treasure Island’s stated

reasons for her termination is “unworthy of credence.” Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 147 (2000). Because a jury could reasonably


                                           3
conclude that this reason given by Treasure Island is false, it could also reasonably

conclude that Treasure Island’s other reasons were pretextual and that

discrimination was the motivating factor for the termination decision. Thus, the

evidence permits the reasonable inference that Rancati was terminated because of

her age and summary judgment is inappropriate.

      AFFIRMED IN PART AND REVERSED AND REMANDED IN

      PART.

      Each party shall bear their own costs on appeal.




                                          4